Citation Nr: 0617015	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  97-20 428A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for scars of the left 
rib cage.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.  In December 2002, the Board denied all issues 
presented.  In June 2004, the United States Court of Appeals 
for Veterans Claims (Court) granted a joint motion for 
remand, and vacated that part of the Board's decision which 
denied the issues listed on the title page.  In November 
2004, the Board remanded the veteran's appeal for further 
evidentiary development.  In April 2005, the veteran notified 
VA that he had moved and the appeal was transferred to the RO 
in Hartford, Connecticut.

A review of the claims file shows that the veteran's 
representative, in May 2006, raised a claim of entitlement to 
service connection for tinnitus.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that chronic headaches were either present in service or that 
any current chronic headaches are related to service.

2.  The veteran does not have a left ear hearing loss.  

3.  The preponderance of the evidence is against a finding 
that any right ear hearing loss was present in service, that 
any right ear hearing loss is related to service, or that any 
right ear hearing loss manifested itself to a compensable 
degree within the first postservice year.

4.  The preponderance of the evidence is against a finding 
that either scars of the left rib cage were present in 
service or that any current scars of the left rib cage are 
related to service.


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by military service and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2005).

3.  Scars on the left rib cage area were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Generally, written notice provided in February 
2001 fulfills the provisions of 38 U.S.C.A. § 5103(a).  The 
Board's August 2001 and November 2004 remands also discussed 
the importance of the VCAA.  VA's duty to assist and the 
rules under the VCAA were also explained to the veteran in 
great detail in a September 2001 letter and a July 2002 
supplemental statement of the case.  The veteran was informed 
at those times of the development that had been undertaken by 
VA, and what actions he would have to take in furtherance of 
his claims.  In the February 2001 letter he was also asked to 
provide evidence or information supportive of his claims, 
including information regarding additional treatment 
received, so that records could be obtained.  A similar 
request was made in a February 2005 letter.  The claim was 
readjudicated in the February 2006 supplemental statement of 
the case.

While the above notices did not provide him with notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal, the failure to provide notice 
of the type of evidence necessary to establish disability 
ratings and effective dates for the disabilities on appeal is 
harmless because the preponderance of the evidence is against 
the appellant's claims.  Hence, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the appealed 
rating decisions the content of the notices provided to the 
appellant complied with the requirements of that statute.  
The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the service medical records, his records from 
the Social Security Administration, and his records from VA 
Medical Centers.  The record also includes several VA 
examinations which provide medical opinions as to the origins 
of his disorders.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  Id. 

The Claims

The veteran and his representative assert that current 
headaches, bilateral hearing loss, and left rib scars were 
caused by military service.  Specifically, they claim that 
they were caused in the same 1974 bar fight in Spain in which 
he was struck in the head with a glass bottle.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

With hearing loss claims VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service medical records indicate that while stationed in 
Spain the veteran sustained a laceration to the left temporal 
area in January 1974.  It was noted that the veteran was 
treated with fluids and sutures at a local hospital.  No 
major arteries were involved and the superficial temporal 
artery was intact.  The veteran was admitted to a service 
hospital for post-concussion observation, and he had no 
significant symptoms.  He was discharged to light duty after 
a single day of observation.  A record in February 1974 
indicates that sutures were removed and steri-strips were 
applied.  The service examiner then noted that the temple 
wound had healed.  A June 1975 treatment record thereafter 
noted that the veteran was seeking plastic surgery for the 
removal of a scar.

Service medical records contain no records showing headaches, 
hearing loss, or a scar of the left rib cage.  The veteran's 
August 1975 separation examination shows that his skin, 
lungs, chest, head, face, neck, and scalp were normal.  There 
were no noted disabilities at that examination.  Hearing was 
recorded as 15/15 for both whispered and spoken voice in each 
ear.

Post service, the record consisted of VA treatment records 
dating back to 1989 that principally show the veteran's 
outpatient treatment and hospitalization for alcohol 
detoxification, including numerous such hospitalizations at 
the Northampton VA Medical Center.  The hospital records show 
diagnoses of polysubstance abuse, anxiety, passive aggressive 
personality disorder, depression, and alcohol dependence.  
Neither headaches, hearing loss, nor left rib scars were 
diagnosed and no opinion was offered linking any disorder to 
service.

The Social Security Administration records were likewise 
negative for complaints, diagnoses, or treatment related to 
headaches, hearing loss, or left rib scars.

In a February 1992 statement the veteran describes an 
inservice fight when he sustained the left temporal 
laceration.  He reported being struck by a bottle while 
trying to break up a fight between fellow service members, 
sustaining a laceration to the head from that blow, and 
falling to the floor and landing on glass which caused three 
cuts across his side.

At a general VA examination in April 1992, torso scars were 
not noted.  The veteran reported having intermittent 
headaches since being struck with a bottle inservice.  Adding 
to the narrative, the veteran stated that he had required 
admission to a hospital in Valencia, Spain, that he had 
required fluid replacement as well as suturing, and that he 
suffered from intermittent headaches following the injury.

The records obtained for the Social Security Administration 
included October 1992 reports from Felix Sommer, M.D., and 
John A. Leppman, M.D..

As to the October 1992 psychiatric examination by Dr. Sommer, 
a history of suffering a head blow in service in 1974 when 
interfering in a fight between two soldiers was noted.  The 
veteran reported that following the injury he had been 
"reported as dead," and that he was "unconscious" and 
"delirious for over a week" in a hospital in Spain, until 
transferred to a Navy hospital.  He reported that he had 
experienced problems since the incident. 

As to the October 1992 reported from Dr. Leppman, he reported 
reviewing records supplied by the Social Security 
Administration, most of which originated with VA.  The 
appellant described being struck in the head in service, 
receiving a wrong blood transfusion, and being unconscious 
for about one week post injury.

A further Social Security psychiatric assessment was made 
based on review of the veteran's records dating from 1989 to 
1992.  The examiner concluded that the veteran was a chronic 
alcoholic who had stopped working several times during the 
interval, due to reported physical impairments.  

In a VA Form 9 submitted in July 1996, the veteran added to 
the narrative of his inservice injury from a wine bottle.  He 
reported that when he was hospitalized following the injury, 
his dog tags listed the wrong blood type, and accordingly was 
not provided adequate care.

The veteran presented testimony concerning the issues on 
appeal in January 2000.  He described the above referenced 
injury and stated that he had been knocked unconscious, cut 
from the eye to the back of the ear, and incurred a severed 
temple artery.  He described losing large quantities of blood 
as a result of this injury, and initially being "pronounced 
dead."  Since active duty he described having almost 
constant headaches.

In January 2002, the veteran was afforded a VA general 
medical examination.  The veteran added to the inservice 
bottle injury narrative, reporting that the temporal artery 
must have been cut because he required transfusion due to 
losing four pints of blood, but they would not give him a 
transfusion due to the wrong blood type being indicated on 
his dog tags.  He reported being "pronounced dead" at the 
scene, losing consciousness due to the head blow, and being 
unconscious for five to seven days.  He reported that he has 
suffered from chronic headaches, organic brain syndrome, 
memory loss, hearing loss, and a scar at the left rib cage 
since the inservice injury.  

Addressing the veteran's claimed chronic headaches, the 
January 2002 examiner noted that service medical records were 
negative for headaches, and that post service records 
included only a reported history upon VA examination in April 
1992 of intermittent headaches.  

In a May 2002 addendum, the January 2002 examiner concluded 
that there was insufficient medical evidence to draw a 
conclusion, without resorting to speculation, as to whether 
the veteran had chronic headaches of service etiology.

The veteran was afforded a VA audiological examination in 
February 2002.  At that time, his speech recognition score 
was 92 percent in the right ear thereby giving him a 
diagnosis of hearing loss as defined by VA.  38 C.F.R. 
§ 3.385.  However, as to the left ear, while he had increased 
audiometric thresholds, neither audiometric testing nor his 
speech recognition score showed a hearing loss as defined by 
VA.  Id.

At the August 2005 VA neurological examination, which was 
undertaken without the examiner having the claims file, the 
veteran once again reported the inservice history noted 
above.  He complained of problems with headaches and scars 
since that time.  After diagnosing the veteran with chronic 
headaches, the examiner noted that they were more likely than 
not related to the appellant's active duty injury in January 
1974.  Likewise, after finding three scars on the veteran's 
left rib cage, the examiner noted that they were more likely 
than not related to the appellant's active duty injury in 
January 1974.  

At the August 2005 VA audiological examination, the veteran 
continued to complain of hearing loss since an inservice head 
injury.  However, neither pure tone thresholds in decibels 
nor his speech recognition score showed hearing loss in 
either ear as defined by 38 C.F.R. § 3.385.  The examiner 
thereafter opined that the veteran's hearing was within 
normal limits bilaterally and military nose exposure had no 
impact on his hearing.

Given the fact that the August 2005 neurological examination 
was undertaken without the examiner having the veteran's 
claims file, an addendum was secured in January 2006.  The 
addendum was not provided by the August 2005 VA examiner, 
however, because she was not available.  The addendum was 
written after the physician had an opportunity to review that 
claims file.  

As to the headaches, it was opined that "based on [a] review 
of records that it is less likely that the veteran's 
headaches started in service" because appellant's report to 
the August 2005 VA examiner of chronic headaches since 1974 
is not supported by records until about 1992, the coma the 
veteran claimed to have following the 1974 incident was as 
likely as not caused by an adverse reaction to the purported 
blood transfusion with the wrong blood type, and the 
claimant's postservice history included poly-substance abuse, 
hypertension, and industrial exposure to paint fumes.  

As to the left rib scars, it was also opined that "the 
medical records do not support [the] existence of [the] 
claimed chest wound from [the] reported incident in 1974.  
Therefore it is less likely that the scars documented in [the 
August 2005 VA examination report] were present during the 
service," because service medical records do not 
specifically document a chest wound as opposed to 
specifically documenting a sutured temple area and the 1975 
exit examination was likewise negative for chest scars. 

Headaches

With respect to the claim of entitlement to service 
connection for chronic headaches, the Board assigns greater 
weight to the January 2006 addendum's opinion than that 
provided by August 2005 VA neurological examiner because the 
January 2006 addendum it was provided after a review of the 
entire record on appeal to include all inservice and 
postservice medical records with specific citations to those 
records.  In contrast, because the August 2005 VA 
neurological examination took place without the examiner 
having the claims file, the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

Accordingly, after considering all of the evidence of record, 
the weight of the evidence is found to be against the claim 
for service connection for headaches.  See Evans. 

Moreover, given the length of time between the appellant's 
1975 separation from military service and the first 
complaints of headaches in 1992, the Board finds that there 
is no continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).  In light of the foregoing, entitlement to 
service connection for chronic headaches is denied.  

Hearing Loss

As to the left ear, the record does not contain a diagnosis 
of hearing loss as defined by 38 C.F.R. § 3.385.  
Accordingly, since entitlement to service connection requires 
a current disability, that claim must be denied.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein); 38 C.F.R. § 3.303.  

As to the right ear, while the February 2002 examiner 
diagnosed hearing loss, it was not diagnosed at the 
subsequent August 2005 examination.  Nonetheless, even if the 
Board conceded that the veteran continues to have right ear 
hearing loss, the claim must be denied because there is no 
evidence of impaired hearing inservice and there is no 
competent evidence linking a current right ear hearing loss 
to the appellant's active duty service.  In fact, the August 
2005 VA examiner, after a review of the record on appeal and 
an examination of the veteran, specifically opined that there 
was no relationship.  This opinion is not contradicted by any 
other medical evidence of record.  Evans.

Accordingly, after considering all of the evidence of record, 
the weight of the evidence is found to be against the claim 
for service connection for right ear hearing loss.  Id.  

Moreover, given the length of time between the veteran's 1975 
separation from military service and first being diagnosed 
with right ear hearing loss in 2002, the Board finds that 
there is no continuity of symptomatology.  Maxson.  Likewise, 
given this time, the presumptions found at 38 C.F.R. §§ 3.307 
and 3.309 can not help the veteran.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for right ear 
hearing loss.

Scars

With respect to the claim of entitlement to service 
connection for scars at the left rib cage, the Board once 
again assigns greater weight to the January 2006 addendum's 
opinion than that provided by the May 2002 and August 2005 VA 
examiners because the May 2002 opinion is too speculative to 
be probative and the August 2005 opinion was based on an 
undocumented inservice history proved by the veteran.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); LeShore.

Specifically, the May 2002 VA examiner supported her opinion 
by noting that, while service medical records did not 
specifically note lacerations or scars in the left rib area, 
they did provide a record of treatment for scars, without 
mention of whether the scars were of the left temporal area 
or elsewhere.  Likewise, the August 2005 VA examiner 
concluded, without benefit of the record on appeal, that the 
scars he saw on the veteran's left rib cage were caused by 
the inservice injury described by the veteran.

Despite the May 2002 and August 2005 examiners speculations, 
however, the Board notes that since the only scars identified 
by location in the service medical record were scars in the 
vicinity of the left temple, it is reasonable to conclude 
that subsequent service medical records regarding care or 
treatment for scars were those previously identified left 
temporal scars.  While the Board appreciates the May 2002 
examiner's attentiveness to the record, the service medical 
records include no reference whatsoever to laceration of the 
left rib cage area or residual scars in that area, and there 
are no postservice allegations of such rib cage scars until 
the veteran's statement in February 1992.  The veteran had 
ample time to sustain wounds to the left rib cage area 
between his separation from service in 1975 and 1992.  
Without more to tie any left rib cage scars to service than 
the veteran's ever-growing narrative about an inservice bar 
fight, the Board cannot accept the examiners speculation 
regarding the onset of same.

Because the veracity of the veteran's report of having 
sustained the left rib cage wounds inservice cannot be 
independently verified, and because the May 2002 and August 
2005 medical opinions amount to no more than speculation that 
such an injury may have been sustained inservice, and because 
in the January 2006 addendum the physician specifically 
opined that current scarring was not caused by military 
service, the Board concludes that the weight of the probative 
evidence is against a finding that the appellant sustained 
left rib cage area wounds in service.  

Lastly, given the length of time between the appellant's 1975 
separation from military service and first being observed 
with left rib scars in 2002, the Board finds that there is no 
continuity of symptomatology.  Maxson.  In light of the 
foregoing, entitlement to service connection for left rib 
scars is denied.  

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO and the claimant's statements to his VA 
physicians as well as his personal hearing testimony.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the appellant's statements, as well as 
those of his representative, addressing the origins of the 
disorders are not probative evidence as to the issues on 
appeal.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for chronic headaches, 
bilateral hearing loss, and left rib cage area scars, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


